—In a proceeding to invalidate petitions designating certain of the respondents as candidates in the Democratic Party *940primary election to be held on September 12, 1978, for the party offices of District Leader (Male and Female) from the 22nd Assembly District and State Committeeman (Female), the appeal is from a judgment of the Supreme Court, Queens County, dated August 16, 1978, which, after a hearing, inter alia, dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, application granted and the Board of Elections is directed to remove the names of the respondents designated as candidates, from the appropriate ballots. Subscribing witness Myrna Blumenthal signed the subscribing witness statements, required by section 6-132 of the Election Law, in blank. The information required in those statements was later filled in by an unidentified individual. This failure to comply with section 6-132 of the Election Law invalidates all the signatures which Blumenthal witnessed (see Matter of Perfetto v Doering, 28 AD2d 810). Without those signatures, less than the required 500 valid signatures remain on the petitions. Consequently, we need not rule on the other objections to the petitions. Mollen, P. J., Hopkins, Damiani and O’Connor, JJ., concur; Shapiro, J., not voting.